Citation Nr: 0912075	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent (to include a total evaluation based on individual 
employability) from October 17, 1983, to April 3, 1984, for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating for PTSD in 
excess of 10 percent (to include a total evaluation based on 
individual employability) for the time period beginning June 
1, 1984, to November 14, 2005.


REPRESENTATION

Appellant represented by:	Maggie Dodd Bouvier, Agent


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The Veteran had active military service from November 1965 to 
September 1967, including service in Vietnam during the 
Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which granted service connection for PTSD 
with an evaluation of 10 percent effective October 17, 1983.  

In a rating decision dated in August 2006 the evaluation for 
PTSD was increased to 100 percent effective November 15, 
2005.  

In a rating decision dated in July 2007 the Veteran was 
granted a temporary evaluation of 100 percent effective April 
4, 1984, to May 31, 1984, because of a period of 
hospitalization for more than 21 days.  

In February 2008 the Denver, Colorado, RO certified and 
transferred the case to the Board.

As stated before, the Veteran was granted service connection 
for PTSD effective October 1983.  Unfortunately, review of 
the record reveals that while he was notified in the July 
2007 statement of the case of the rating criteria in effect 
from 1988, he was never apprised of the applicable rating 
criteria in effect from 1983 to February 1988, nor were those 
criteria applied in his case.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to February 3, 
1988); see also 38 C.F.R. § 19.29 (The statement of the Case 
must contain "(b) A summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination").  
There is also no indication that the RO consulted the pre-
February 1988 schedule in its evaluation of the Veteran's 
service-connected PTSD disability.  Remand for notice to the 
Veteran of applicable regulations in compliance with 38 
C.F.R. § 19.31, and for readjudication of the Veteran's 
claims, is thus warranted.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

Readjudicate the issue on appeal.  If the 
benefits sought remain denied, the Veteran 
and his representative ( if any) must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) that includes and considers the 
provisions of Code 9411, as in effect from 
October 1983 to February 1988, and be given 
an opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

